                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DAARON SHEARS,                                    )
                                                  )
              Plaintiff,                          )       Civil Action No. 18-1596
                                                  )       Judge Nora Barry Fischer/
                      v.                          )       Magistrate Judge Maureen P. Kelly
                                                  )
PUSHKALAI PILLAI and ALICIA BERGER,               )
                                                  )
              Defendants.                         )       Re: ECF No. 14


                                              ORDER

       Daaron Shears (“Plaintiff”) has filed a Motion for Preliminary Injunction (the “PI

Motion”) in this prisoner civil rights action. ECF No. 14. This prisoner civil rights action had

been referred to United States Magistrate Judge Maureen P. Kelly for pretrial proceedings in

accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rule 72 of the Local

Rules for Magistrate Judges.

       Magistrate Judge Kelly, in a Report and Recommendation (the “Report”), ECF No. 16,

filed on February 22, 2019, recommended that the PI Motion, ECF No. 14, be denied as moot,

given that Plaintiff had been transferred out of the prison and the conditions at that prison,

concerning which he had sought the preliminary injunction.

       Service of the Report was made on the Plaintiff at his address of record. Plaintiff was

given until March 11, 2019 to file any objections. The deadline of March 11, 2019 passed and

no Objections were filed, and the Court entered an Order adopting the Report on March 12,

2019. ECF No. 17. After the Order adopting the Report was docketed in the morning of

March 12, 2019, the Clerk’s Office docketed Plaintiff’s Objections to the Report in the afternoon

of March 12, 2019.
       We will deem the Objections to have been timely filed based on the prisoner mail box

rule given that the Objections were ostensibly signed on March 6, 2019. However, nothing in

those Objections merits rejection of the Report and Recommendation.

       The operative Complaint in this case named only two defendants, who worked at SCI-

Greene against whom he sought, inter alia, injunctive relief. Plaintiff has now been transferred

to SCI-Forest and is no longer subject to the control of the two named defendants and an

injunction entered against these two named defendants would not afford Plaintiff any relief.

Accordingly, the PI Motion is clearly moot.

       Plaintiff objects noting that he sought money damages. The Complaint in this case will

proceed but only the money damages claim remains viable, we are only denying the PI Motion,

we are not dismissing the case.

       In his Objections, Plaintiff states: “Department of Correction which preliminary

injunction was filed against…” ECF No. 18, ¶ 3. However, he did not name the Department of

Corrections as a defendant in the current Complaint. We reject his contention that he sought a

preliminary injunction against the Department of Corrections. Moreover, this is so even if he

sued the two named individual defendants in their official capacities. Williams v. Wilkinson, 645

F. App’x 692, 696–97 (10th Cir. 2016) (“Also, Mr. Williams's official-capacity § 1983 claims

seeking an injunction against former Director Jones, Warden Wilkinson, and Chaplain Wideman

are moot because Mr. Jones resigned as the ODOC's director and Mr. Williams is no longer

housed at DCF where Warden Wilkinson and Chaplain Wideman are located. See Jordan v.

Sosa, 654 F.3d 1012, 1027–28 (10th Cir. 2011) (explaining that a prisoner's official-capacity




                                                2
claim for injunctive relief against a prison official is mooted when the prisoner is transferred to a

different facility).”).

        As to Plaintiff’s complaints of his current conditions of confinement in his new prison,

which he raises in the Objections, Plaintiff must exhaust his administrative remedies with respect

to these new claims and only thereafter, can he file a new civil rights action concerning those

new claims.

        Accordingly, after de novo review of the pleadings and the documents in the case,

together with the Report and Recommendation, and Plaintiff’s Objections thereto, the following

order is entered:

        AND NOW, this 13 day of March 2019;

        IT IS HEREBY ORDERED that the Preliminary Injunction Motion, ECF No. 14, is

denied as moot.

        IT IS FURTHER ORDERED that the Report and Recommendation, ECF No. 16, filed on

February 22, 2019, by Magistrate Judge Kelly, is adopted as the opinion of the Court.

                                       BY THE COURT:

                                       s/Nora Barry Fischer
                                       NORA BARRY FISCHER
                                       UNITED STATES DISTRICT JUDGE

cc:     The Honorable Maureen P. Kelly
        United States Magistrate Judge

        DAARON SHEARS
        KV1912
        SCI FOREST
        BOX 945
        MARIENVILLE, PA 16239


                                                  3
